95 S.W.3d 130 (2002)
STATE of Missouri, Respondent,
v.
Thomas E. SIMMONS, Appellant.
No. WD 60935.
Missouri Court of Appeals, Western District.
December 24, 2002.
Motion for Rehearing and/or Transfer Denied January 28, 2003.
*131 Before PAUL M. SPINDEN, Presiding Judge, PATRICIA A. BRECKENRIDGE, Judge, and THOMAS H. NEWTON, Judge.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 28, 2003.

ORDER
Thomas E. Simmons appeals the circuit court's judgment convicting him of four counts of receiving stolen property. We affirm. Rule 30.25(b).